DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Bacon on December 14, 2021.

The application has been amended as follows: 
Please AMEND claims 1 and 8 as follows:

1. 	(Currently Amended) A method comprising: 
generating a graph topology comprising a plurality of nodes corresponding to a plurality of processing tasks, the graph topology including one or more edges between each pair of the nodes having associated processing tasks capable of being performed sequentially, wherein two or more of the edges are between a single pair of the nodes, each of the two or more edges corresponding to a respective process option for the processing task between the single pair of the nodes; and 
responsive to a reception of a signal processing request indicative of a requested set of parameters: 

determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost; 
applying the captured sensor data to the set of discrete hardware components according to the process route to generate the processed sensor data.

8. 	(Currently Amended) The method of claim 7, wherein the two or more edges are included 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a system and method of dynamic allocation of system on-chip resources for efficient signal processing, more specifically, utilizing graph routing algorithms to determine an efficient .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 27, 2021 was filed after the mailing date of the First Action Interview Office Action Summary on October 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612